Exhibit 12 Amended Joint Filing Agreement, Dated as of October 11, 2011 In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the undersigned hereby agree (i) to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Shares, par value €0.01 per share, of Sapiens International Corporation N.V., and (ii) that this Amended Joint Filing Agreement be included as an Exhibit to such joint filing; provided, however, that as contemplated by Rule 13d-1(k)(2) under the Exchange Act, no person shall be responsible for the completeness and accuracy of the information concerning the other persons making the filing unless such person knows or has reason to know such information is inaccurate. This Amended Joint Filing Agreement may be executed in any number of counterparts all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 11th day of October 2011. Formula Vision Portfolio Holdings Limited Partnership By: Formula Vision Holdings Ltd., its general partner By: /s/ Ronnen Yitzhak Name: Ronnen Yitzhak Title: Director By: /s/Amit Ben-Yehuda Name: Amit Ben-Yehuda Title: Director Formula Vision Holdings Ltd. By: /s/ Ronnen Yitzhak Name: Ronnen Yitzhak Title: Director By: /s/ Amit Ben-Yehuda Name: Amit Ben-Yehuda Title: Director Kardan Technologies Ltd. By: /s/ Amit Ben-Yehuda Amit Ben-Yehuda CEO By: /s/ Yosef Grunfeld Name: Yosef Grunfeld Title: Director Kardan Israel Ltd. By: /s/ Yosef Grunfeld Yosef Grunfeld Director By: /s/ Alon Wulkan Alon Wulkan Deputy CEO & Economic Advisor Kardan N.V. By: /s/ Alain Ickovicks Alain Ickovicks Managing Director By: /s/ Einat Oz-Gabber Einat Oz-Gabber Managing Director Kardan Yazamut (2011) Ltd. By: /s/ Yosef Grunfeld Yosef Grunfeld Chairman of the Board By: /s/ Alon Wulkan Alon Wulkan Deputy CEO & Economic Advisor Formula Vision Technologies (F.V.T.) Ltd. By: /s/ Ronnen Yitzhak Name: Ronnen Yitzhak Title: CEO By: /s/ Anat Treibatch Name: Anat Treibatch Title: CFO /s/ Dan Goldstein Dan Goldstein
